Per Curiam:

Appellant Wyatt appeals an order granting respondent Spartan Mill summary judgment on the ground that the statute of limitations bars this wrongful death suit. We affirm.
Appellant’s father drowned in 1964, several months prior to appellant’s birth. In February 1984, eighteen-year-old appellant was appointed administratrix of her father’s estate. She then instituted this wrongful death action.
Wrongful death actions may be maintained only by the estate’s administratrix or executor. S. C. Code Ann. § 15-51-20 (1976). The statute of limitations for such an action is six years from the date of death. S. C. Code Ann. § 15-3-530(6) (1976). Appellant argues that the six year statute of limitations was tolled by her minority and that she timely brought this action within a year of the lifting of her disability. S. C. Code Ann. § 15-3-40 (1976).
Section 15-3-40 applies to any person “entitled to bring an action.” At the time appellant was born, she was the potential beneficiary of any successful wrongful death action prosecuted for her father’s death. She was neither her father’s estate’s administratrix nor executrix and was therefore not a person entitled to bring an action within the meaning of § 15-3-40. We hold that the statute of limitations *336was not tolled during appellant’s minority and that this suit is barred by the six year statute of limitations. Cf., Hemingway v. Shull, 286 F. Supp. 243 (D.S.C. 1968).
Affirmed.